Tom Glaze, Justice, concurring. Uncharacteristically, the court refuses to rule Act 418 of 1989 unconstitutional, even though that Act clearly fails to meet the dictates of Ark. Const. Art. 16, § 4, which provides as follows: The General Assembly shall fix the salaries and fees of all officers in the State, and no greater salary or fee than that fixed by law shall be paid to any officer, employee or other person, or at any rate other than par value; and the number and salaries of the clerks and employees of the different departments of the State shall be fixed by law. Act 418 fails to fix the salaries of the probation and intake officers for the respective juvenile divisions of our chancery courts. In fact, the Act is so vague that one cannot tell by its language how many officers can be hired or how much those officers can be paid. There is simply no limiting language provided. This court should hold Act 418 unconstitutional; instead it timidly cites Venhaus v. State, 285 Ark. 23, 684 S.W.2d 252 (1985), and Pulaski County ex rel Mears v. Adkisson, 262 Ark. 636, 560 S.W.2d 222 (1978), and says simply that the respondent chancery judge did not have the authority to fix the $18,000 annual salaries he did when acting under Act 418. The judge is left now to look to the quorum courts in his judicial districts to underwrite whatever salaries they will for his state court officers. This case reflects merely another saga that perpetuates, rather than resolves, the problems that arise because the General Assembly creates state court positions that eventually become funded by the counties. Questions, legal and administrative, continue to hover over these county funded state court position situations. Whether the state actually has authority to require counties to pay salaries for such state positions remains undecided. See Beaumont v. Adkisson, 267 Ark. 511, 593 S.W.2d 11 (1980). Also remaining unanswered is whether a court can order a county to pay expenses regarding the administration of justice where the county refused to pay those necessary expenses. Id. Nonetheless, the General Assembly added to these questions by its enactment of Act 418, which establishes state court probate and intake officers to be chosen by juvenile judges and to be paid for by the respective counties. As previously noted, the Act contains no limiting provision regarding (1) the number of officers that may be provided a judge or (2) the salary amount each officer may be paid. Our court adds to the existing questions surrounding these state/county positions by choosing to ignore the unconstitutionality of Act 418, its vagueness and the confusion it presently causes judges and quorum courts. These problems will never be resolved so long as we allow unconstitutional laws, such as Act 418, to remain in effect. This court should do its job and rule Act 418 unconstitutional. The General Assembly then should meet its constitutional obligation under Ark. Const. Art. 16, § 4, and fix and fund the state court positions that it is required to establish under our state’s constitutional and statutory laws. Holt, C.J., joins this concurrence.